Electronically Filed
                                                        Supreme Court
                                                        SCOT-12-0000678
                                                        26-SEP-2012
                                                        10:55 AM



                        NO. SCOT-12-0000678


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                  ARWIN R. ECHINEQUE, Petitioner,


                                vs.


                   STATE OF HAWAI'I, Respondent.



                        ORIGINAL PROCEEDING


                               ORDER

 (By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


           On September 10, 2012, plaintiff Arwin R. Echineque


filed a complaint in this court.    This court, however, lacks


jurisdiction to consider the complaint.    See HRS § 602-5 (Supp.


2011).   Therefore,


           IT IS HEREBY ORDERED that the complaint is dismissed.

           IT IS FURTHER ORDERED that the clerk of the appellate

court shall not accept any further filings in this case.

           DATED: Honolulu, Hawai'i, September 26, 2012.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama


                               /s/ Simeon R. Acoba, Jr.


                               /s/ Sabrina S. McKenna


                               /s/ Richard W. Pollack